                                                                                                  1



 1

 2                      IN THE UNITED STATES DISTRICT COURT

 3                     FOR THE WESTERN DISTRICT OF VIRGINIA

 4                                 BIG STONE GAP DIVISION

 5

 6   In the Matter of the Search   )
     of:                           ) Case No. 2:19mj18-PMS
 7                                 )
     1443 Middle Wallens Creek     )
 8   Road, Duffield, Virginia      )
     ____________________________________________________________
 9

10               TRANSCRIPT OF TELEPHONIC SEARCH WARRANT
              HONORABLE JUDGE PAMELA MEADE SARGENT PRESIDING
11                         MONDAY, JULY 29, 2019

12   ____________________________________________________________

13

14

15

16

17

18

19

20

21

22

23

24   Proceedings recorded FTR and transcribed using Computer-Aided
     Transcription
25



                                   Donna Prather, CCR, RPR, CCP, CCB
               Official Court Reporter for the U.S. District Court Western District of Virginia
                                             (276) 628-5116
Case 2:19-mj-00018-PMS Document 5 Filed 07/30/19 Page 1 of 10 Pageid#: 7
                                                                                                        2



 1        (Telephonic search warrant began at 3:28 p.m.)

 2                THE COURT:            That site, is it in Scott County or Lee

 3   County?

 4                MARSHAL SATTERWHITE:                    It's in Lee County, ma'am.

 5   The address 1443 Middle Wallens Creek.                             That's W-a-l-l-e-n-s.

 6   Middle Wallens Creek Road, Duffield, Virginia.                                    That's the

 7   primary residence of Misty Lynn Nelms.

 8                THE COURT:            And Miss Nelms is on pretrial

 9   supervision in our court on a felony drug indictment, I

10   believe?

11                MARSHAL SATTERWHITE:                    Yes, ma'am, that's correct.

12   She was released on bond on June 4, 2019.

13                THE COURT:            Now you're on site at her residence

14   because you believe that the person of Mr. Mallory is present?

15                MARSHAL SATTERWHITE:                    That's correct.                Jeremy David

16   Mallory, for which a federal arrest warrant for pretrial

17   supervision has been issued or was issued on -- it was issued

18   on July 19th, 2019.              Received by our office on the same date.

19   It's unexecuted and active in NCIC.

20                THE COURT:            And I believe that warrant was issued

21   for a violation of his supervised -- excuse me, his pretrial

22   supervision.

23                MARSHAL SATTERWHITE:                    Yes, ma'am, that's correct.

24                THE COURT:            And I believe the violation of his

25   pretrial supervision is alleged that he was on home detention



                                    Donna Prather, CCR, RPR, CCP, CCB
                Official Court Reporter for the U.S. District Court Western District of Virginia
                                              (276) 628-5116
Case 2:19-mj-00018-PMS Document 5 Filed 07/30/19 Page 2 of 10 Pageid#: 8
                                                                                                        3



 1   subject to electronic monitoring and that he cut off his

 2   electronic monitoring unit and has absconded.

 3               MARSHAL SATTERWHITE:                    That's correct, ma'am, on that

 4   date.   On July 19th, per the detention -- or per U.S.

 5   Probation, he cut his ankle bracelet and left his approved

 6   home at about 10:30 a.m.

 7               THE COURT:            Now, if you'd go forward and tell me

 8   what evidence you have that makes you believe that Mr. Mallory

 9   is present at 1443 Middle Wallens Creek, Duffield, Virginia.

10               MARSHAL SATTERWHITE:                    Ma'am, initially when

11   Miss Nelms and Mr. Mallory were arrested, they were arrested

12   together on June 4, 2019, known to be dating during their

13   initial arrest.

14               While -- after, of course, Miss Nelms received bond

15   the first day, but Mr. Mallory remained incarcerated.                                        She was

16   one of his primary contacts on the jail phone, phone system.

17   Further, it was provided to us by the regional jail that

18   Mr. Mallory and Mr. Pennington, another co-defendant, actually

19   got in a fight at the jail over Miss Nelms because

20   Mr. Pennington has had a past relationship with Miss Nelms.

21               So the day of July 19th, he cut his ankle bracelet

22   and left.     Her source information -- or per the estranged wife

23   that Mr. Mallory lived with, there was a vehicle matching the

24   description of Miss Nelms at the bottom of their subdivision.

25   And when I asked the -- when I asked the wife who -- if she



                                   Donna Prather, CCR, RPR, CCP, CCB
               Official Court Reporter for the U.S. District Court Western District of Virginia
                                             (276) 628-5116
Case 2:19-mj-00018-PMS Document 5 Filed 07/30/19 Page 3 of 10 Pageid#: 9
                                                                                                         4



 1   knew who had a car like that, she said that Misty Nelms did.

 2   Probation Parole questioned her last Monday during one of her

 3   office contacts, regular routine office contacts.                                      Miss Nelms

 4   stated that --

 5                THE COURT:            When you say "her", are you talking

 6   about Miss Nelms?

 7                MARSHAL SATTERWHITE:                    Yes, ma'am.

 8                Miss Nelms was at her regular scheduled office

 9   contact with probation and urine screen last Monday.

10   Probation specifically asked her about Mr. Mallory, advised

11   her that he was wanted.                 She said that the day he ran, he

12   called her, but she hadn't heard from him since.

13                Last, I think last -- approximately last Thursday,

14   Special Agent Tim with ATF received information from another

15   source who was arrested in Lee County who specifically told --

16   specifically told Mr. Tim, asked if he was looking for Jeremy

17   Mallory.     And he said yes.                 And he said, if you find Misty

18   Nelms, he'll be with Misty Nelms.

19                So this date, myself, Deputy Marshal Marcus Ball,

20   two task force officers, and U.S. Probation Officer Matt Neese

21   and Marcus Riley arrived at the home.                             Once we pulled in the

22   driveway, we witnessed that Miss Nelms had pulled her vehicle

23   back around the back of the house out of the driveway so it

24   could not be seen from the road.                        But she was located on a

25   lawn mower.       As we pulled in the driveway, she jumped off the



                                    Donna Prather, CCR, RPR, CCP, CCB
                Official Court Reporter for the U.S. District Court Western District of Virginia
                                              (276) 628-5116
Case 2:19-mj-00018-PMS Document 5 Filed 07/30/19 Page 4 of 10 Pageid#: 10
                                                                                                        5



 1   lawn mower and attempted to flee into the home.                                    But the door

 2   was locked.      We instructed her to back away and get on the

 3   ground, which she's complied.

 4                While waiting there and calling to Mr. Mallory,

 5   she's been unresponsive to us.                      She will not say anything.

 6   But the only thing she did say with a head nod is when we

 7   asked if he had a gun, she slightly shook her head no.                                       But

 8   other than that, she's been of no cooperation whatsoever.

 9                And she's in earshot of me, so.

10                Ask Miss Nelms if she'll give us consent to search

11   her house.

12                THE COURT:           Has there been any sign of movement in

13   the house?     I mean, do you have any --

14                MARSHAL SATTERWHITE:                   Yes.

15                THE COURT:           -- reason to suspect somebody's in the

16   house?

17                MARSHAL SATTERWHITE:                   Yes, ma'am.             The team that

18   went to the back of the house noticed there was movement in

19   the back portion of the house.

20                But Miss Nelms is -- we've just asked her if she

21   would consent to us searching the house, and she's not nodding

22   her head or verbalizing anything.                        She's not making any

23   contact with us at all.

24                THE COURT:           Anything further you want to provide to

25   me?



                                   Donna Prather, CCR, RPR, CCP, CCB
               Official Court Reporter for the U.S. District Court Western District of Virginia
                                             (276) 628-5116
Case 2:19-mj-00018-PMS Document 5 Filed 07/30/19 Page 5 of 10 Pageid#: 11
                                                                                                            6



 1               MARSHAL SATTERWHITE:                    No, ma'am.

 2               THE COURT:            Matt Neese is Miss Nelms's supervising

 3   officer; is that correct?

 4               MARSHAL SATTERWHITE:                    That's correct, ma'am.                     Yes,

 5   ma'am.

 6               THE COURT:            And he's present?

 7               MARSHAL SATTERWHITE:                    He is on scene.                He's at the

 8   rear of the house with another officer.

 9               THE COURT:            Has he asked her any questions about

10   Mr. Mallory?

11               MARSHAL SATTERWHITE:                    I can pull him off.                      Are you

12   speaking of today, ma'am?

13               THE COURT:            Yes.

14               MARSHAL SATTERWHITE:                    Matt, the judge is on the

15   phone.   She wants to know if you've asked Miss Nelms any

16   questions about Mallory today?

17               He says he did.                He's coming to give a report.

18               PROBATION OFFICER Neese:                       Yes, ma'am.

19               THE COURT:            Matt, are you there?

20               PROBATION OFFICER Neese:                       I am.        I'm going to get

21   you placed under oath.               Ella is going to place you under oath.

22               THE CLERK:            Do you solemnly swear that the testimony

23   you're about to give in this case is the truth, the whole

24   truth, and nothing but the truth, so help you God?

25               PROBATION OFFICER Neese:                       I do.



                                   Donna Prather, CCR, RPR, CCP, CCB
               Official Court Reporter for the U.S. District Court Western District of Virginia
                                             (276) 628-5116
Case 2:19-mj-00018-PMS Document 5 Filed 07/30/19 Page 6 of 10 Pageid#: 12
                                                                                                  7



 1               THE COURT:            Would you state your name and position?

 2               PROBATION OFFICER Neese:                       Matthew Neese, United

 3   States Probation Officer.

 4               THE COURT:            And, Mr. Neese, you're on scene with

 5   Deputy Marshal Satterwhite and Miss Nelms, Misty Nelms's

 6   house; is that correct?                In Lee County?

 7               PROBATION OFFICER Neese:                       That is correct, yes,

 8   ma'am.

 9               THE COURT:            I believe you said it's 1443 Wallens --

10   Middle Wallens Creek, Duffield, Virginia; correct?

11               PROBATION OFFICER Neese:                       That's correct.

12               THE COURT:            And that's the approved location for

13   Misty Nelms to live while on pretrial supervision?

14               PROBATION OFFICER Neese:                       That is correct.

15               THE COURT:            You were actually supervising Miss Nelms

16   on pretrial supervision; correct?

17               PROBATION OFFICER Neese:                       That is correct.

18               THE COURT:            And I believe earlier today that you

19   provided me information that she'd appeared today and tested

20   positive for the use of amphetamine and methamphetamine.

21               PROBATION OFFICER Neese:                       That is correct, yes,

22   ma'am.

23               THE COURT:            Miss Nelms has, as a condition of her

24   pretrial supervision, that she answer truthfully all inquiries

25   by you?



                                   Donna Prather, CCR, RPR, CCP, CCB
               Official Court Reporter for the U.S. District Court Western District of Virginia
                                             (276) 628-5116
Case 2:19-mj-00018-PMS Document 5 Filed 07/30/19 Page 7 of 10 Pageid#: 13
                                                                                                   8



 1                PROBATION OFFICER Neese:                       She does, yes, ma'am.

 2                THE COURT:            And she also has a condition that she

 3   must submit to warrantless search and seizure of her person

 4   and property to ensure that she's complying with her

 5   conditions of release?

 6                PROBATION OFFICER Neese:                       That's correct.

 7                THE COURT:            Have you asked her today whether or not

 8   you could go into her home?

 9                PROBATION OFFICER Neese:                       I did not, no, ma'am.

10                THE COURT:            Have you asked her any questions today

11   about whether or not Mr. Mallory is present?

12                PROBATION OFFICER Neese:                       I have asked her if she

13   has had contact with Mr. Mallory.                         She stated, "not since last

14   Friday."

15                THE COURT:            Have you advised Miss Nelms that

16   Mr. Mallory is a fugitive and is wanted by this court?

17                PROBATION OFFICER Neese:                       I have, yes, ma'am.

18                THE COURT:            And have you advised her that she must

19   notify you if she had any contact with Mr. Mallory whatsoever?

20                PROBATION OFFICER Neese:                       I have, yes, ma'am.

21                THE COURT:            And has she made any effort to contact

22   you before?

23                PROBATION OFFICER Neese:                       She has not, no, ma'am.

24                THE COURT:            And, in fact, I think you told me that

25   earlier today she denied that she had any further contact with



                                    Donna Prather, CCR, RPR, CCP, CCB
                Official Court Reporter for the U.S. District Court Western District of Virginia
                                              (276) 628-5116
Case 2:19-mj-00018-PMS Document 5 Filed 07/30/19 Page 8 of 10 Pageid#: 14
                                                                                                        9



 1   Mr. Mallory?

 2               PROBATION OFFICER Neese:                       She did.

 3               THE COURT:            But she did admit to you that she had

 4   contact with him on the 19th, the day that he cut his ankle

 5   bracelet and absconded?

 6               PROBATION OFFICER Neese:                       She did, yes, ma'am.              She

 7   stated that he had contacted her to let her know about a -- I

 8   believe it was either Lee or Wise County -- warrant that he

 9   had.

10               THE COURT:            Did she provide any information at all

11   about his whereabouts or how he contacted her?

12               PROBATION OFFICER Neese:                       She did not.

13               THE COURT:            Do you have any other information that

14   you think is pertinent to the Court in deciding whether or not

15   to issue a search warrant for Mr. Mallory at this residence,

16   1443 Middle Wallens Creek?

17               PROBATION OFFICER Neese:                       No, Your Honor.

18               THE COURT:            All right.            Thank you.

19               May I speak to Mr. Satterwhite again.

20               MARSHAL SATTERWHITE:                    You've got me, ma'am.

21               THE COURT:            Mr. Satterwhite, you still remain under

22   oath.   Do you have any further information that you think is

23   pertinent to the warrant?

24               MARSHAL SATTERWHITE:                    No, ma'am, I don't.

25               THE COURT:            Based on what I've heard, I'm going to



                                   Donna Prather, CCR, RPR, CCP, CCB
               Official Court Reporter for the U.S. District Court Western District of Virginia
                                             (276) 628-5116
Case 2:19-mj-00018-PMS Document 5 Filed 07/30/19 Page 9 of 10 Pageid#: 15
                                                                                                       10



 1    find that there's probable cause to believe that Mr. Mallory

 2    is present at the residence and I'm going to issue the

 3    warrant.

 4                 May we message it to you -- or e-mail it to you

 5    Mr. Satterwhite?

 6                 MARSHAL SATTERWHITE:                    That would be great, ma'am.

 7    Thank you.

 8                 THE COURT:            Okay.       We will do that.                 We're going to

 9    go off the record.

10                 MARSHAL SATTERWHITE:                    Thank you, ma'am.

11                 And what I'll do --

12                 THE COURT:            Wait just one moment.

13         (FTR recording ended at 3:42 p.m.)

14

15                                   REPORTER'S CERTIFICATE

16

17                 I, DONNA J. PRATHER, do hereby certify that the

18    above and foregoing, consisting of 10 pages, constitutes a

19    true and accurate transcript of the FTR recording and is a

20    full, true and complete transcript of the proceedings to the

21    best of my ability.

22                 Dated this 30th day of July, 2019.

23

24                                 S/Donna Prather
                                   DONNA J. PRATHER, RPR, CRR, CBC, CCP
25                                 Federal Official Court Reporter



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                            (276) 628-5116 x8119
Case 2:19-mj-00018-PMS Document 5 Filed 07/30/19 Page 10 of 10 Pageid#: 16
